DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
In regards to claim 4, at line 18, the limitation “canula” should apparently --cannula 110--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 & 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at lines 16 & 17, the limitations “said cradle” and “the cradle” lack sufficient antecedent basis and should apparently read --said cradle portion-- and --the cradle portion--, respectively, as per line 5 of the claim.
In regards to claim 2, at line 2, the language “and/or,” which sets forth a double alternative, render the claim indefinite because it is unclear whether the limitations following the language are part of the claim.
In regards to claim 4, at lines 13 and 16, the limitations “the cradle” and “said cradle” lack sufficient antecedent basis and should apparently read --the cradle portion-- and --said cradle portion--, respectively, as per line 5 of the claim.
In regards to claim 14, at line 5, the limitations “the cartridge” render the claim indefinite because there is a lack of sufficient antecedent basis for the limitations.
In regards to claim 15, at line 2, the limitations “said handle” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey et al. (US 2018/0333146) (“Hallisey” hereinafter) in view of Hayes et al. (US 2014/0277040) (“Hayes” hereinafter).
In regards to claim 1, Hallisey discloses a biopsy instrument 100 (see at least par 0029-0047) comprising: 
a tubular cannula 110 that extends along a longitudinal axis and has an inside wall 118 and a sharp distal end 114 (see at least figs. 2 & 2A); 

    PNG
    media_image1.png
    315
    477
    media_image1.png
    Greyscale

a core collector 130 that that fits in the cannula 110 for motion relative thereto along said axis and has a sharp distal tip 136 (i.e., although not shown, tip 136 may be beveled such that the bevel angle matches the angle of the penetration point 114 of the cannula 110, see par 0036) and a cradle portion (133, 134) extending proximally from the sharp tip 136 along said axis (see at least figs. 3-4); 

    PNG
    media_image2.png
    230
    268
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    248
    268
    media_image3.png
    Greyscale

wherein said cradle portion (133, 134) of the core collector 130 has a convex bottom (see par 0038) surface and a concave upper surface (see par 0038) with side walls forming said cradle portion (133, 134) (see at least figs. 5A-C, 7A-B & 8A-C and par 0038); 
wherein said side walls are configured to bear against the inside wall 118 of the cannula 110 when in the cannula 110 to thereby keep the core collector 130 centered in the cannula 110 and to keep the bottom surface of the core collector 130 against the inside wall 118 of the cannula 110 (see at least figs. 5A-C, 6A-B, 7A-B & 8A-C). 
Hallisey discloses a biopsy instrument, as described above, that fails to explicitly teach a biopsy instrument wherein said side walls of the core collector comprise rows of teeth, with the teeth of each of said rows spaced from each along said axis; and wherein said teeth are configured to engage tissue that has entered said cradle while the core collector is protruding distally from the cannula and, as the cannula moves distally over the cradle, to keep said tissue from distorting as the cannula severs a tissue sample from surrounding tissue, thereby maintaining structural integrity of the tissue sample along said axis.
However, Hayes teaches that it is known to provide an instrument wherein said side walls (211, 212) of the core collector 200 comprise rows of teeth (214, 216), with the teeth (214, 216) of each of said rows spaced from each along said axis 199; and wherein said teeth (214, 216) are configured to engage tissue that has entered said cradle 207 while the core collector 200 is protruding distally from the cannula 132 and, as the cannula 132 moves distally over the cradle 207, to keep said tissue from distorting as the cannula 132 severs a tissue sample from surrounding tissue, thereby maintaining structural integrity of the tissue sample along said axis 199 (see at least abstract, figs. 15-22 and par 0063-0071).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey wherein said side walls of the core collector comprise rows of teeth, with the teeth of each of said rows spaced from each along said axis; and wherein said teeth are configured to engage tissue that has entered said cradle while the core collector is protruding distally from the cannula and, as the cannula moves distally over the cradle, to keep said tissue from distorting as the cannula severs a tissue sample from surrounding tissue, thereby maintaining structural integrity of the tissue sample along said axis as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Hallisey discloses the biopsy instrument 100 of claim 1, that fails to explicitly teach a biopsy instrument in which said teeth are configured to engage said tissue to keep the tissue sample from compressing and/or stretching along said axis as the sample is being severed from surrounding tissue by the cannula moving over the cradle along said axis. However, Hayes teaches that it is known to provide an instrument in which said teeth (214, 216) are configured to engage said tissue to keep the tissue sample from compressing and/or stretching along said axis as the sample is being severed from surrounding tissue by the cannula 132 moving over the cradle 207 along said axis 199 (see at least abstract, figs. 15-22 and par 0063-0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey in which said teeth are configured to engage said tissue to keep the tissue sample from compressing and/or stretching along said axis as the sample is being severed from surrounding tissue by the cannula moving over the cradle along said axis as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Hallisey discloses the biopsy instrument 100 of claim 2, that fails to explicitly teach a biopsy instrument in which: the teeth of each of said side walls are staggered relative to those of the other side wall such that some cross-sections contain teeth of both rows, some contain only a tooth of one of the rows, and some contain only a tooth of the other of said rows; and in each of the cross-sections, a vertical distance between a top of the inside surface of the cannula and a tooth is roughly than half the diameter of the inside wall; thereby providing a cutting action as the cannula moves over the cradle that facilitates maintaining structural integrity of the sample compared to integrity before being severed from surrounding tissue.  However, Hayes teaches that it is known to provide an instrument in which: the teeth (214, 216) of each of said side walls are staggered relative to those of the other side wall such that some cross-sections contain teeth (214, 216) of both rows, some contain only a tooth (214, 216) of one of the rows, and some contain only a tooth (214, 216) of the other of said rows; and in each of the cross-sections, a vertical distance between a top of the inside surface of the cannula and a tooth (214, 216) is roughly than half the diameter of the inside wall; thereby providing a cutting action as the cannula 132 moves over the cradle 207 that facilitates maintaining structural integrity of the sample compared to integrity before being severed from surrounding tissue (see at least abstract, figs. 15-22 and par 0063-0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey in which: the teeth of each of said side walls are staggered relative to those of the other side wall such that some cross-sections contain teeth of both rows, some contain only a tooth of one of the rows, and some contain only a tooth of the other of said rows; and in each of the cross-sections, a vertical distance between a top of the inside surface of the cannula and a tooth is roughly than half the diameter of the inside wall; thereby providing a cutting action as the cannula moves over the cradle that facilitates maintaining structural integrity of the sample compared to integrity before being severed from surrounding tissue as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 4, Hallisey discloses a biopsy instrument 100 (see at least par 0029-0047) comprising: 
a tubular cannula 110 that extends along a longitudinal axis and has an inside wall 118 and a sharpened distal end 114 (see at least figs. 2 & 2A); 
a core collector 130 that that fits in said cannula 110 for motion relative thereto along said axis and has a sharp distal tip 136 (i.e., although not shown, tip 136 may be beveled such that the bevel angle matches the angle of the penetration point 114 of the cannula 110, see par 0036) and a cradle portion (133, 134) extending along said axis proximally from the sharp tip 136 (see at least figs. 3-4); 
wherein said cradle portion (133, 134) of the core collector 130 is elongated along said axis and has a convex bottom (see par 0038) and a concave upper surface (see par 0038) with side walls forming said cradle portion (133, 134) (see at least figs. 5A-C, 7A-B & 8A-C and par 0038); and,
wherein said side walls of the core collector 130 extend above a mid-plane of said inside wall 118 that coincides with said axis (see at least figs. 5A-C, 7A-B & 8A-C and par 0038). 
Hallisey teaches that it is known to provide a biopsy instrument, as described above, that fails to explicitly teach a biopsy instrument wherein said side walls of the core collector comprise rows of teeth, with the teeth of each of said rows spaced from each along said axis and staggered such that some cross-sections of the cradle contain teeth of both rows, some contain only a tooth of one of the rows, and some contain only a tooth of the other of said rows; and wherein said teeth are configured to engage tissue that has entered said cradle while the core collector is protruding distally from the cannula and thereby keep said tissue from distorting as the canula moves over the cradle to sever a tissue sample from surrounding tissue, thereby maintaining structural integrity of said tissue sample.  
However, Hayes teaches that it is known to provide an instrument wherein said side walls of the core collector 200 comprise rows of teeth (214, 216), with the teeth (214, 216) of each of said rows spaced from each along said axis 199 and staggered such that some cross-sections of the cradle 207 contain teeth (214, 216) of both rows, some contain only a tooth (214, 216) of one of the rows, and some contain only a tooth (214, 216) of the other of said rows; and wherein said teeth (214, 216) are configured to engage tissue that has entered said cradle 207 while the core collector 200 is protruding distally from the cannula 132 and thereby keep said tissue from distorting as the canula 132 moves over the cradle to sever a tissue sample from surrounding tissue, thereby maintaining structural integrity of said tissue sample (see at least abstract, figs. 15-22 and par 0063-0071). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey wherein said side walls of the core collector comprise rows of teeth, with the teeth of each of said rows spaced from each along said axis and staggered such that some cross-sections of the cradle contain teeth of both rows, some contain only a tooth of one of the rows, and some contain only a tooth of the other of said rows; and wherein said teeth are configured to engage tissue that has entered said cradle while the core collector is protruding distally from the cannula and thereby keep said tissue from distorting as the canula moves over the cradle to sever a tissue sample from surrounding tissue, thereby maintaining structural integrity of said tissue sample as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 5, Hallisey discloses the biopsy instrument 100 of claim 4, that fails to explicitly teach an instrument in which said teeth are configured to maintain structural integrity of the tissue sample along said axis. However, Hayes teaches that it is known to provide an instrument in which said teeth (214, 216) are configured to maintain structural integrity of the tissue sample along said axis 199 (see at least abstract, figs. 15-22 and par 0063-0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey in which said teeth are configured to maintain structural integrity of the tissue sample along said axis as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Hallisey discloses the biopsy instrument 100 of claim 4, that fails to explicitly teach an instrument in which said teeth are configured to maintain structural integrity of the tissue sample in a direction across said axis. However, Hayes teaches that it is known to provide an instrument in which said teeth (214, 216) are configured to maintain structural integrity of the tissue sample in a direction across said axis 199 (see at least abstract, figs. 15-22 and par 0063-0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey in which said teeth are configured to maintain structural integrity of the tissue sample in a direction across said axis as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Hallisey discloses the biopsy instrument 100 of claim 4, that fails to explicitly teach an instrument in which said teeth are configured to maintain structural integrity of the tissue sample both along said axis and in a direction across said axis.  However, Hayes teaches that it is known to provide an instrument in which said teeth (214, 216) are configured to maintain structural integrity of the tissue sample both along said axis and in a direction across said axis 199 (see at least abstract, figs. 15-22 and par 0063-0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey in which said teeth are configured to maintain structural integrity of the tissue sample both along said axis and in a direction across said axis as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Hallisey discloses a biopsy instrument 100 (see at least par 0029-0047) comprising: 
an axially extending tubular cannula 110 that has an inside wall 118 and a sharp distal end 114 (see at least figs. 2 & 2A); 
an axially extending core collector 130 that has a sharp distal tip 136 (i.e., although not shown, tip 136 may be beveled such that the bevel angle matches the angle of the penetration point 114 of the cannula 110, see par 0036) and a proximal portion (133, 134) extending proximally from the sharp tip 136 and configured to fit in the cannula 110 for relative motion between the cannula 110 and the core collector 130 (see at least figs. 3-4); and,
wherein said proximal portion (133, 134) of the core collector 130 is, in some but not all cross- sections thereof, crescent-shape with a concave upper surface (see par 0038) and a convex bottom (see par 0038) and lateral tips 144 (see par 0038), said crescent shape extending over a sufficiently large arc angle to keep said proximal portion radially centered in said cannula 110 and said bottom against the inside wall 118 of the cannula 110 by said lateral tips 144 bearing against said inside wall 118, thereby providing an open space for a tissue sample (see at least figs. 5A-C, 7A-B & 8A-C and par 0038-0039).
Hallisey discloses a biopsy instrument, as described above, that fails to explicitly teach a biopsy instrument wherein each of said lateral tips of the crescent-shaped proximal portion of the core collector thereof comprises a row of teeth axially spaced from each other.  
However, Hayes teaches that it is known to provide an instrument wherein the core collector comprises a row of teeth (214, 216) axially spaced from each other (see at least abstract, figs. 15-22 and par 0063-0071). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey wherein each of said lateral tips of the crescent-shaped proximal portion of the core collector thereof comprises a row of teeth axially spaced from each other as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Hallisey discloses the biopsy instrument 100 of claim 8, in which said (convex) bottom of the proximal portion of the core collector 130 extends over half the circumference (i.e., 65% of the circumference) of the cannula's inside wall 118 (see at least fig. 5C and par 0038).  
In regards to claim 10, Hallisey discloses the biopsy instrument 100 of claim 8, that fails to explicitly teach an instrument in which said teeth are polished smooth.  However, Hayes teaches that it is known to provide an instrument in which said teeth (214, 216) are polished smooth (see at least abstract, figs. 15-22 and par 0063-0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey in which said teeth are polished smooth as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Hallisey discloses the biopsy instrument 100 of claim 8, in which said proximal portion of said core collector 130 is machined from a solid rod (see at least par 0036).  
In regards to claim 12, Hallisey discloses the biopsy instrument 100 of claim 8, further including a driving mechanism 150 engaging proximal ends of the cannula 110 and core collector 130 to selectively drive distally first the core collector 130 so that said proximal portion of the core collector 130 protrudes distally from the cannula 110 by a selected distance and then the cannula 110 so that the sharpened distal end of the cannula 110 advances to said sharp distal end of the core collector 130 to cut a tissue sample extending in said open space (see at least fig. 1 and par 0020, 0046 & 0048).  
In regards to claim 13, Hallisey discloses a method comprising: 
providing an axially extending core collector 130 that is crescent shaped in at least some cross-sections; 
a cannula 110 configured to surround the core collector 130 for relative motions between the cannula 110 and core collector 130 (see at least figs. 2 & 2A), wherein the crescent shape extends over an arc angle sufficient to keep the core collector 130 radially centered in the cannula 110 by the lateral sides 144 bearing against the inside of the cannula 110 (see at least figs. 5A-C, 7A-B & 8A-C and par 0038-0039); 
introducing the cannula 110 and core collector 130 into tissue and driving a selected length of the core collector 130 distally from the cannula 110 and into tissue (see at least par 0020 & 0048); 
thereafter, driving the cannula 110 distally over said core collector 130 to thereby sever a sample of said tissue while keeping the core collector 130 radially centered in said cannula 110 (see at least par 0020 & 0048); and 
extracting a tissue sample collected in an open space between the cannula 110 and the crescent-shaped core collector 130 (see at least par 0020 & 0048).  
Hallisey discloses a method, as described above, that fails to explicitly teach an axially extending core collector that comprises two rows of teeth formed at lateral sides of the crescent shape, with the teeth of each row axially spaced from each other.
However, Hayes teaches that it is known to provide a method comprising and an axially extending core collector 200 that comprises two rows of teeth  (214, 216) formed at lateral sides, with the teeth  (214, 216) of each row axially spaced from each other (see at least abstract, figs. 15-22 and par 0063-0071). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Hallisey an axially extending core collector that comprises two rows of teeth formed at lateral sides, as taught by Hayes, of the crescent shape of Hallisey, with the teeth of each row axially spaced from each other as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Hallisey discloses the method of claim 13, further comprising extracting a structurally integral tissue sample from said core collector 130 after removal thereof from said handle 150 (see at least par 0041).  
In regards to claim 16, Hallisey discloses a biopsy instrument 100 comprising: 
an axially extending core collector 130 that is crescent shaped in at least some cross- sections, and has a convex underside and a concave upper surface (see at least figs. 3-4 and par 0038-0039); and 
a tubular cannula 110 having an inside wall 118 and a sharp distal end 114 (see at least figs. 2 & 2A); 
wherein the cannula 110 is configured to receive the core collector 130 for relative motion between a first relative position in which a selected length of the core collector 130 extends distally from the cannula 110 and a second position in which the cannula 110 has moved distally over and relative to the core collector 130 from said first position (see at least par 0020 & 0048); 
wherein the crescent shape of the core collector 130 extends over an arc angle sufficient to keep the core collector 130 radially centered in the cannula 110 due to the lateral sides 44 of the core collector 130 bearing against the inside wall 118 of the cannula 110 to thereby keep the convex underside of the core collector 130 from moving away from the cannula 110 inside due to forces acting on the core collector 130 in a direction transverse to the axial length of the core collector 130 (see at least figs. 5A-C, 7A-B & 8A-C and par 0038-0039).  
Hallisey discloses a biopsy instrument, as described above, that fails to explicitly teach an instrument wherein said core collector comprises two axially extending rows of teeth formed at lateral sides of the crescent shape, with the teeth of each row axially spaced from each other.
However, Hayes teaches that it is known to provide an instrument wherein said core collector 200 comprises two axially extending rows of teeth (214, 216) formed at lateral sides, with the teeth (214, 216) of each row axially spaced from each other (see at least abstract, figs. 15-22 and par 0063-0071). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy instrument of Hallisey wherein said core collector comprises two axially extending rows of teeth formed at lateral sides, as taught by Hayes, of the crescent shape as taught by Hallisey, with the teeth of each row axially spaced from each other as taught by Hayes since such a modification would amount to applying a known technique (i.e., as taught by Hayes) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as incorporating the desirable tissue-grabbing function of a toothed instrument that allows the combination of two different cutting actions or styles into one tool to facilitate both aggressive and smooth cutting in one cutting instrument (see at least par 0008-0009 & 0062 of Hayes)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Hallisey discloses the biopsy instrument 100 of claim 16, in which said arc extends over an angle that is at least a half-circle but is less than a full circle (see at least fig. 5C and par 0038).  
In regards to claim 18, Hallisey discloses the biopsy instrument 100 of claim 16, in which said arc extends over an angle that approaches a half-circle (see at least fig. 5C and par 0038).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallisey (‘323) in view of Hayes (‘040) further in view of Shibazaki et al. (US 2006/0116603) (“Shibazaki” hereinafter).
Hallisey as modified by Hayes discloses the method of claim 13, that fails to explicitly teach a method further comprising: driving the core collector with said tissue sample therein proximally to a position aligned with a cartridge that is releasably secured to a handle supporting the cannula and core collector and releasably latching the core collector to the cartridge; and removing the cartridge with the core collector latched thereto from said handle.  
However, Shibazaki teaches that it is known to provide a method further comprising: driving the core collector 42 with said tissue sample therein proximally to a position aligned with a cartridge 52 that is releasably secured to a handle 18 supporting the cannula 34 and core collector 42 and releasably latching the core collector 42 to the cartridge 52; and removing the cartridge 52 with the core collector 42 latched thereto from said handle 18 (see at least abstract, figs. 1-5 and par 0018, 0022-0027).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Hallisey as modified by Hayes further comprising: driving the core collector with said tissue sample therein proximally to a position aligned with a cartridge that is releasably secured to a handle supporting the cannula and core collector and releasably latching the core collector to the cartridge; and removing the cartridge with the core collector latched thereto from said handle as taught by Shibazaki since such a modification would amount to applying a known technique (i.e., as taught by Shibazaki) to a known device (i.e., as taught by Hallisey) ready for improvement to achieve a predictable result such as shortening and making substantially constant the time required from the catch of a living sample to the preservation  so that the degree of deterioration of the living sample is lowered and the variation of the degree of deterioration from one sample to the next is suppressed, thereby improving the accuracy of the pathological test (see at least par 0003 & 0058 of Shibazaki)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0102925 to McGhie discloses methods and devices for maximizing tissue collection in partial-core biopsy needles.
US 2012/0022397 to Jarial discloses a needle set for a biopsy device and related method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655, the examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791